DETAILED ACTION
The previous Office Action is vacated and withdrawn in view of an error regarding the status of the drawings, which is detailed in Section 4 below and noted on the updated Form 326 included with this Office Action. 
The previous Search Notes, Notice of References Cited, and signed Information Disclosure forms are not included so as to avoid duplication on the record.
The examiner apologizes for any confusion.
The remainder of the text of this Office Action is unchanged.
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I in the reply filed on 7 December, as well as Applicant’s election of SEQ ID NO; 83, are acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 December 2021.
	Claims 8-12 are also withdrawn as none of claims 8-12 are drawn to elected SEQ ID NO: 83.
3.	Claims 1-7 are under prosecution.
Drawings
4.	A.	It is noted that the Petition to Accept Color Drawings, filed 22 June 2021, was dismissed on 25 October 2021.  Applicant also filed Replacement Drawings for Figures 1A-B and 2A-B on 7 December 2021.  In view of the Petition Decision mailed 25 October 2021, neither set of drawings are accepted
B.	As further noted in the Petition Decision mailed 25 October 2021, in response to this Office Action, Applicant must either:
	I. 	Cancel the drawings and amend the specification accordingly;
II.	Provide substitute black and white drawings and amend the specification accordingly; or
III.	File a petition for color drawings that is granted as outlined in the Petition Decision mailed 25 October 2021.
Specification
5.	The substitute specification filed 22 July 2021, and the amendments to the specification filed 7 December 2021, are acknowledged and entered.
6.	The use of trade names or marks used in commerce (including but not necessarily limited to AlexaFluor and Cy5), has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 
Information Disclosure Statement
7.	The Information Disclosure Statement filed 24 October 2021 is acknowledged and has been considered.
Claim Interpretation
8.	It is noted that the claims are drawn to “a” nucleic acid sequence, as opposed to “the” nucleic acid sequence.  The phrase “a nucleic acid encompasses any portion of the claimed sequence, and therefore is anticipated by any dinucleotide or larger oligonucleotide found within the claimed sequence.  In addition, the open claim language “comprising” allows any other nucleotide sequence(s) in addition to the anticipatory dinucleotide or larger oligonucleotide found within the claimed sequence.
	Thus, in order to claim the full length of the elected sequence, it is suggested that the claims be amended to recite “the” nucleic acid sequence.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 (upon which claim 3 depends) and each of claims 4-6 are indefinite in the recitation “the aptamer,” which lacks antecedent basis in the previous recitation of “one or more aptamers” and “each aptamer.”
Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Xiao et al (U.S. Patent Application Publication No. US 2007/0154909 A1, published 5 July 2007).
	Regarding claims 1 and 6, Xiao et al teach a sensor (i.e., detector) comprising an aptamer (paragraph 0004), wherein the aptamer is SEQ ID NO: 10 and comprises a sequence AC (Example 3), which is a sequence of elected SEQ ID NO: 83.
	Regarding claims 2-3, Xiao et al teach the sensor of claim 1, wherein the aptamer s modified with the fluorescent dye MB (Example 3).
	Regarding claim 4, Xiao et al teach the sensor of claim 1, further comprising the sequence TT (i.e., in SEQ ID NO: 10), which is a sequence of SEQ ID NO: 11 of the instant claim.
Regarding claim 7, Xiao et al teach the sensor of claim 1, further comprising the sequence AA (i.e., in SEQ ID NO: 10), which is a sequence of SEQ ID NO: 2 of the instant claim.
Claim Rejections - 35 USC § 102/103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claim 5 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xiao et al (U.S. Patent Application Publication No. US 2007/0154909 A1, published 5 July 2007) as applied to claim 1 above.
	Regarding claim 5, the sensor of claim 1 is discussed above in Section 14.
Xiao et al also tech the aptamer has a maximal length (i.e., is less than) 73 nucleotides; i.e., in SEQ ID NO: 10 of Example 3 is less than 73 nucleotides.
Alternatively, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed range merely represents an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 7,803,542 in view of Xiao et al (U.S. Patent Application Publication No. US 2007/0154909 A1, published 5 July 2007).
	Both sets of claims are drawn to aptamers.  Any additional limitations of the ‘542 claims are encompassed by the open claim language “comprising” found in the instant claims.
	While the ‘542 claims do not require the claimed sequences, the sequences and additional limitation are taught by Xiao et al as discussed above.  Xiao et al also teach the added advantage of providing a readily detectable Faradaic current (Abstract).  Thus, Xia et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the ‘542 claims with the teachings of Xiao et al to arrive at the instantly claimed sensors with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in sensors having the added advantage of providing a readily detectable Faradaic current as explicitly taught by Xiao et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Xiao et al could have been applied to the ‘542 claims with predictable results because the known techniques of Xiao et al predictably result in techniques useful for aptamer-based detection.

18.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,683,507.
	Both sets of claims are drawn to aptamers.  Any additional limitations of the ‘507 claims are encompassed by the open claim language “comprising” found in the instant claims.
	It is noted that the claimed sequence of the ‘507 claims contains the dinucleotides AC, TT, and AA, which are anticipatory as discussed above.
19.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,550,395.
	Both sets of claims are drawn to aptamers.  Any additional limitations of the ‘395 claims are encompassed by the open claim language “comprising” found in the instant claims.
	It is noted that the claimed sequence of the ‘395 claims contains the dinucleotides AC, TT, and AA, which are anticipatory as discussed above.
20.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,162,960.
	Both sets of claims are drawn to aptamers.  Any additional limitations of the ‘960 claims are encompassed by the open claim language “comprising” found in the instant claims.
	It is noted that the claimed sequence of the ‘960 claims contains the dinucleotides AC, TT, and AA, which are anticipatory as discussed above.
21.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,655,132.
	Both sets of claims are drawn to aptamers.  Any additional limitations of the ‘132 claims are encompassed by the open claim language “comprising” found in the instant claims.
	It is noted that the claimed sequence of the ‘132 claims contains the dinucleotides AC, TT, and AA, which are anticipatory as discussed above.
22. 	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,907,162.
	Both sets of claims are drawn to aptamers.  Any additional limitations of the ‘162 claims are encompassed by the open claim language “comprising” found in the instant claims.
	It is noted that the claimed sequence of the ‘162 claims contains the anticipatory dinucleotides as discussed above.
23.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,060,095.
	Both sets of claims are drawn to aptamers.  Any additional limitations of the ‘095 claims are encompassed by the open claim language “comprising” found in the instant claims.
	It is noted that the claimed sequence of the ‘095 claims contains the anticipatory dinucleotides as discussed above.
24.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,725,058.
	Both sets of claims are drawn to aptamers.  Any additional limitations of the ‘058 claims are encompassed by the open claim language “comprising” found in the instant claims.
	It is noted that the claimed sequence of the ‘058 claims contains the anticipatory dinucleotides as discussed above.
25.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,948,504.
	Both sets of claims are drawn to aptamers.  Any additional limitations of the ‘504 claims are encompassed by the open claim language “comprising” found in the instant claims.
	It is noted that the claimed sequence of the ‘504 claims contains the anticipatory dinucleotides as discussed above.
26.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,907,163.
	Both sets of claims are drawn to aptamers.  Any additional limitations of the ‘163 claims are encompassed by the open claim language “comprising” found in the instant claims.
	It is noted that the claimed sequence of the ‘163 claims contains the anticipatory dinucleotides as discussed above.

Allowable Subject Matter
27.	It is noted that the elected sequence, SEQ ID NO; 83, is free and clear of the cited prior art.  
Conclusion
28.	No claim is allowed.
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634